—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered October 4, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Each of defendant’s claims is unpreserved and without merit. The trial court did not err in giving the reasonable doubt charge set forth in the Criminal Jury Instructions (People v Cubino, 88 NY2d 998). The undercover officer was properly permitted to explain the various roles of participants in a street level narcotics sale (People v Torres, 204 AD2d 131, 132, lv denied 84 NY2d 833; People v Gonzalez, 180 AD2d 553, 554, lv denied 79 NY2d 1001). Neither the undercover nor the prosecutor suggested that defendant committed uncharged crimes. Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.